Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing in CN110176548 (Citations to English machine translation provided) in view of Xu in US20180054872.

Regarding Claim 1:  Jing teaches the creation of a white light quantum dot light emitting diode device (See Abstract), wherein the device includes an anode formed of a glass substrate and sequentially, a hole injection layer, a hole transmission layer, blue light quantum dot later, a nanoscopic barrier layer (insulation layer), green light quantum dot layer, a nanoscopic barrier layer (insulating layer), red light quantum dot layer, electron transfer layer, and a transparent cathode layer (See Specific Embodiment section).  Jing teaches an insulation layer is included between each quantum dot layer as claimed.  

Jing teaches a glass substrate that functions as an anode and is silent as to the formation of the anode on the glass substrate.

However, various functionalities may be imparted to the glass substrate as is taught by Xu.  Xu teaches that the quantum dot white light emitting diode device may be provided with a glass substrate and a separate anode.  The glass substrate may have multiple functionalities as a thin film transistor or a color filter layer, which may be integrated into the substrate (See Paragraph 67).  Those of ordinary skill in the art would have found it 

Regarding Claim 2:  Jing in view of Xu teach glass substrates (See Specific Embodiment Section of Jing and paragraph 67 of Xu).

Regarding Claim 3:  Jing teaches that the hole injection layer has a thickness from 10-20 nm, the hole transport layer has a thickness from 30-40 nm, and the electron transfer layer has a thickness from 50-60 nm (See Specific Embodiment).  Thus Jing teaches a structure having overlapping film thicknesses.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed. 

Regarding Claim 4:  The quantum dot layers have a thickness of 30 nm (See Specific Embodiment).

Regarding Claim 5-6:  The insulation layers may be composed of ZnO, TiO-2, or SnO2 nanoparticles. The insulation layer is a single layer structure  having a size from 1-10 nm (See Summary of the invention Paragraph 3).
Regarding Claim 7-8:  The quantum dots may have a core shell structure, where the core is one or more of zinc selenide, lead sulfide, or lead selenide.  The shell may be ZnS, ZnSe (See Specific Embodiment; the machine translation in this section is poor, but it is clear that cores of ZnSe, PbS, and PbSe are taught while shells of ZnS and ZnSe are taught.  It is unclear what other semiconductor compositions are set forth).  Various suitable core-shell quantum dots are also taught by Jing (See Paragraph 51).

Regarding Claim 9:  Jing in view of Xu teach the creation of such a device, where Xu teaches that the anode, an ITO glass, may be deposited on a transparent glass base plate (See Paragraph 74), and further layers may be formed on top of this anode.  Jing teaches that the layers formed on the cathode, include the formation of a  hole injection layer, a hole transmission layer, blue quantum dot layer, an insulation layer, a green quantum dot layer, an insulation layer, a red quantum dot layer, an electron transport layer (ZnO), and a cathode layer (gold) (See Embodiment 1).  

Regarding Claim 10:  The insulation layer is formed by spin coating (See Embodiment 1).

Regarding Claim 11:  Jing teaches the creation of a white light quantum dot light emitting diode device (See Abstract), wherein the device includes an anode formed of a glass substrate and sequentially, a hole injection layer, a hole transmission layer, blue light quantum dot later, a nanoscopic barrier layer (insulation layer), green light quantum dot layer, a nanoscopic barrier layer (insulating layer), red light quantum dot layer, 

Jing teaches a glass substrate that functions as an anode and is silent as to the formation of the anode on the glass substrate.

However, various functionalities may be imparted to the glass substrate as is taught by Xu.  Xu teaches that the quantum dot white light emitting diode device may be provided with a glass substrate and a separate anode.  The glass substrate may have multiple functionalities as a thin film transistor or a color filter layer, which may be integrated into the substrate (See Paragraph 67).  Those of ordinary skill in the art would have found it obvious to provide the anode on the glass substrate as a separate layer in order to provide for various functionalities to the substrate, as is taught by Xu.  Those of ordinary skill in the art would have been motivated to provide the substrate/anode structure of Xu in the device of Jing in order to provide for additional functionalities integrated in the structure. 
Regarding Claim 12:  Jing in view of Xu teach glass substrates (See Specific Embodiment Section of Jing and paragraph 67 of Xu).


Regarding Claim 13-14: The insulation layers may be composed of ZnO, TiO-2, or SnO2 nanoparticles. The insulation layer is a single layer structure  having a size from 1-10 nm (See Summary of the invention Paragraph 3).

Regarding Claim 15-16:  The quantum dots may have a core shell structure, where the core is one or more of zinc selenide, lead sulfide, or lead selenide.  The shell may be ZnS, ZnSe (See Specific Embodiment; the machine translation in this section is poor, but it is clear that cores of ZnSe, PbS, and PbSe are taught while shells of ZnS and ZnSe are taught.  It is unclear what other semiconductor compositions are set forth).  Various suitable core-shell quantum dots are also taught by Jing (See Paragraph 51).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734